Citation Nr: 0125746	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the May 1953 and December 1954 rating decisions which 
assigned a 50 percent rating for service-connected residuals 
of poliomyelitis.

2.  Entitlement to an increase in a 20 percent rating for 
service-connected residuals of poliomyelitis affecting the 
right lower extremity, with fracture of the distal right 
femur and proximal tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an August 2000 RO decision which 
determined that there was no CUE in the May 1953 and December 
1954 RO rating decisions which assigned a 50 percent rating 
for service-connected residuals of poliomyelitis.  The 
veteran also appeals a May 2001 RO decision which assigned a 
20 percent rating for service-connected residuals of 
poliomyelitis affecting the right lower extremity, with 
fracture of the distal right femur and proximal tibia.


FINDINGS OF FACT

1.  By an unappealed May 1953 RO decision, the veteran was 
granted service connection for residuals of poliomyelitis and 
assigned a 50 percent rating; by an unappealed December 1954 
RO decision, the RO confirmed and continued the 50 percent 
rating for the condition; and the 1953 and 1954 RO decisions 
were not undebatably erroneous in assigning and continuing a 
50 percent rating for the condition.

2.  Service-connected residuals of poliomyelitis affecting 
the right lower extremity, and service-connected residuals of 
fracture of distal right femur and proximal tibia, represent 
two distinct disabilities which are to be rated separately.  
Residuals of poliomyelitis affecting the right lower 
extremity are manifested by severe incomplete paralysis.  
Residuals of fracture of distal right femur and proximal 
tibia produce impairment equivalent to malunion with marked 
knee impairment.


CONCLUSIONS OF LAW

1.  There was no CUE in the May 1953 and December 1954 RO 
decisions which assigned a 50 percent rating for 
service-connected residuals of poliomyelitis, and the 
decisions are final.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).

2.  Separate ratings for service-connected residuals of 
poliomyelitis affecting the right lower extremity, and for 
service-connected residuals of fracture of the distal right 
femur and proximal tibia, does not violate the rule against 
pyramiding ratings.  38 C.F.R. § 4.14 (2001).  Service-
connected residuals of poliomyelitis affecting the right 
lower extremity are 30 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8011, 8526 
(2001).  Service-connected residuals of fracture of the 
distal right femur and proximal tibia are 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran served on active duty from September 1951 to 
March 1953.  Service medical records show that he was 
diagnosed in late 1952 with acute anterior poliomyelitis.  He 
experienced weakness in several muscles including muscles of 
the right leg, the right hand, and the left shoulder.  He was 
treated at different hospitals and experienced gradual 
improvement.  In March 1953, the veteran was found physically 
unfit for the duties of active military service by a Physical 
Evaluation Board (PEB) which diagnosed poliomyelitis, acute, 
right thenar muscles, right quadriceps, and left shoulder 
girdle muscles.  Under Item 15 on DA AGO Form 199 (the form 
on which the proceedings of the PEB were recorded), the PEB 
listed the diagnosis of each defect, the VA diagnostic code 
number of each condition, and the degree of severity of each 
condition.  For the diagnosis of poliomyelitis, acute, right 
thenar muscles, right quadriceps, and left shoulder girdle 
muscles, the PEB noted VA Diagnostic Code 8011.  With regard 
to the right leg, the PEB indicated that the condition was 30 
percent disabling under VA Diagnostic Code 5314.  The PEB 
indicated that the condition of the left trapezius was 10 
percent disabling under Diagnostic Code 5301, and the degree 
of severity was 20 percent disabling under Diagnostic Code 
5309 for the right hand.  The PEB report indicates that the 
three ratings combined to 50 percent (see combined ratings 
table of Paragraph 25 of the VA's Schedule for Rating 
Disabilities, now codified at 38 C.F.R. § 4.25).  The veteran 
was medically retired from service for reason of disability 
in March 1953.

In April 1953, the veteran filed a claim for service 
connection for poliomyelitis.  

In a May 1953 decision, the RO granted service connection for 
residuals of poliomyelitis and assigned a 50 percent rating 
for the disability.  The RO noted the PEB findings in 
service, and cited Diagnostic Code 8011,  By letter in June 
1953, the RO notified the veteran of the decision and of his 
right to appeal it, and he did not appeal.

A November 1954 VA neurological examination reflected marked 
atrophy of the thenar eminence of the right hand, the 
opponens pollicis having atrophied completely.  There was 
also definite, but not extremely marked, atrophy of the 
interossei muscles.  The veteran was able to approximate the 
tip of the thumb to all four fingers with approximately 
normal muscle force.  However, in grasping objects with the 
thumb on one side and the fingers on the other, there was 
marked weakness of the thumb and the veteran's ability to 
hold objects in this matter was insecure and faulty.  Other 
than the atrophy of the thenar eminence and interossei 
muscles, there were no trophic changes and no atrophies of 
the muscles of the right hand.  There was no involvement of 
the right upper arm, right forearm, or any part of the left 
arm, hand, or fingers.  There was definite atrophy of the 
pectoralis major and some 30 to 40 percent loss of normal 
muscle force.  The examiner noted that during the acute stage 
of the illness, the veteran had weakness of some of the 
shoulder girdle muscles but that on examination presently 
there was no localized atrophy and movements involving the 
shoulder girdle muscles were of fairly normal muscle force.  
The veteran stated that on protracted use, he developed pain, 
aching, and weakness of the upper back muscles.  The examiner 
concluded that the involvement of the shoulder girdle muscles 
seemed to have cleared up quite well but still continued to 
be expressed in fatigability and tendency to cramp on 
protracted use.

Concerning the lower extremities, the examiner noted that the 
right thigh showed a very considerable degree of atrophy in 
the rectus femoris group of muscles.  The hamstring group in 
the right thigh palpated and appeared not be involved.  The 
loss of muscle force in the right rectus femoris expressed in 
extension of the right knee was some 60 to 70 percent.  The 
veteran was able to extend the right knee completely but the 
muscles in the thigh tended to cramp when he did so and 
movement was obviously weak and the veteran was unable to 
hold the right knee in an extended position against passive 
force to any appreciable degree.  There were no atrophies or 
loss of muscle force in the lower legs or intrinsic 
musculature of the feet.

Sensory examination was normal throughout, and coordination 
testing showed that the veteran walked with a slight limp 
with uncertainty in the right leg.  There was no ataxia or 
tremors.  Succession and automatic associated movements were 
normal other than the rectus femoris and thenar muscles were 
incapable of rapid alternating movements or succession 
movements.

In a December1954 decision, the RO continued the veteran's 50 
percent rating for the residuals of poliomyelitis.  By letter 
in December 1954, the RO notified the veteran of the 
decision, and he did not appeal it.

In September 1999, the RO received a claim from the veteran 
for service connection for a fracture of the distal right 
femur and proximal tibia secondary to service-connected 
residuals of poliomyelitis.  Evidence submitted included a VA 
medical certificate from July 1999, and a July-August 1999 VA 
medical center (VAMC) discharge summary which showed that the 
veteran sustained a fracture to his right leg in June 1999 
when he caught his toe on a table leg in a hotel in France, 
and fell.  While still in France, he underwent an open 
reduction and internal fixation, and his postoperative course 
was complicated by infection which was treated with 
antibiotics.  At the VAMC, he was treated primarily for 
rehabilitation status post right femur/tibial open reduction 
and internal fixation with tibial osteotomy.  

In March 2000, the RO received a claim from the veteran in 
which he stated that he believed that current complete 
atrophy of the quadriceps of the right leg, impairment of his 
major (right) arm, and atrophy of the muscles controlled by 
the long thoracic nerve (bilateral) was never correctly 
rated.  He further stated that it was CUE to not evaluate the 
muscle groups/nerve damage as a result of his 
service-connected damage by poliomyelitis.  He asserted that 
evaluations should have been assigned as follows:  mild 
paralysis of radicular group, right, 20 percent; long 
thoracic nerve, right, 20 percent; long thoracic nerve, left, 
20 percent; and anterior crural nerve, right, 30 percent.  
The veteran stated that, with the bilateral factor 
considered, a minimum 70 percent rating should have been 
granted initially, not a 50 percent rating.

In an August 2000 decision, the RO denied the veteran's claim 
for CUE in the May 1953 and December 1954 rating decisions 
which assigned a 50 percent rating for service-connected 
residuals of poliomyelitis.  The veteran appealed this 
decision to the Board.

In an August 2000 notice of disagreement, the veteran's 
representative argued that the judgment of the rating board 
in 1953 was in question, that the basis on which VA 
examinations were ordered was overly limited and conditions 
rated were thereby insufficient.  He stated that the nerves 
controlling the pectoralis major muscle were ignored, that 
these nerves were in the anterior thoracic group and derived 
from the 5th, 6th, 7th, and 8th cervical branches, which help 
form the brachial plexus, and that, since these nerves 
involved movement of the shoulder, DC 8510 needed to be 
employed but it was not.  He stated that the hand's muscle 
grouping was not the only involvement and it was clearly 
mentioned in the VA examination.  The representative also 
stated that his left thigh was not mentioned in the initial 
VA examination and was found to be completely normal in the 
next VA examination.  He contended that, since he had 
weakness bilaterally due to poliomyelitis, the examinations 
were manifestly inferior and that the rating board's 
acceptance of them as adequate for rating purposes was error.  
He stated that polio would certainly meet the requirements 
for a needed "complete and general physical examination" 
following discharge and cited to "IB 11-56 (1.10)."  He 
then stated that an exercise test was required unless 
contra-indicated by health concerns.

In a statement dated in September 2000, the veteran stated 
that the rating decision of 1953 was in error.  He stated 
that the pectoralis major muscles showed definite atrophy but 
were not rated and that this was undebatably erroneous.  He 
stated that the judgment used by the rating board was 
inferior to the standards of practice that were imposed by 
the law, regulations, and manual provisions.

At a January 2001 RO hearing, the veteran's representative 
noted the veteran was claiming CUE in the initial rating 
decsion which evaluated poliomyelitis residuals; however, no 
testimony was presented on this issue.  Testimony concerned 
the claim for secondary service connection for residuals of a 
right leg fracture.

A statement dated in March 2001 from a VA physician, George 
D. Tchakmakoff, M.D., noted that the veteran sustained a 
fracture of the right femur when he fell in June 1999 in 
France.  The doctor stated that the veteran had been under 
his care since returning to the United States and that the 
veteran as a result of the accident had a flexion contracture 
of the knee with a moderate restriction of motion.  
Nevertheless, the veteran had been able to ambulate of late 
without any support.  The doctor opined that residuals of 
poliomyelitis may have caused the veteran to fall and 
fracture his leg.

In an April 2001 decision, the RO granted secondary service 
connection for residuals of a fracture of the distal right 
femur and proximal tibia, due to the service-connected 
residuals of poliomyelitis.  The RO rated the residuals of 
poliomyelitis affecting the right upper extremity as 40 
percent disabling.  The RO also assigned (effective after 
expiration of a temporary total hospitalization rating) a 
single 20 percent rating for residuals of poliomyelitis 
affecting the right lower extremity, with fracture of the 
distal right femur and proximal tibia.

A May 2001 VA neurological and orthopedic examination noted 
the history of poliomyelitis since service and of the injury 
sustained to the right leg in France in June 1999.  The 
veteran reported pain in his right knee on walking, sitting, 
climbing, and lifting.  He indicated that he did not have 
flare-ups but that it was difficult to sit for long periods 
and he had to get up and walk around.  On a scale of one to 
ten, he rated his pain as a one when he was sitting down and 
at its worst, a three or four.  He stated he had no swelling 
or locking.  On examination it was noted the veteran had an 
antalgic gait favoring his right knee.  His patella reflex on 
the right was absent.  On strength testing, the quadriceps 
was noticeably weak on the right, i.e., 2/4; the hamstrings 
were also weak on the right, i.e., 2/4.  Examination of the 
right knee showed the bony abnormality.  There was a lack of 
about 10 degrees of extension of the right knee and flexion 
was limited to 55 degrees on the right.  Examination of the 
right hip showed 95 degrees flexion with 135 degrees being 
normal, and 25 degrees extension with 30 degrees being 
normal.  Adduction was 20 degrees and abduction was 45 
degrees on the right.  The examiner noted that normal 
adduction was 20 to 30 degrees and normal abduction was 45 
degrees.  To test for such things as incoordination, fatigue, 
and weakness on exertion, the examiner noted that the veteran 
was able to straight leg raise the left leg twelve times 
without incoordination, pain, fatigue, or weakness, whereas 
he was able to do it only three times with the right leg and 
he experienced severe pain, mild incoordination, some 
weakness, and some fatigue.  X-rays of the right hip were 
normal.  X-rays of the right knee reflected the healed 
supracondylar fracture of the right femur and mild 
degenerative joint disease, and there was surgical hardware 
in place on the distal femur and proximal tibia.  Diagnoses 
included, in part, a history of poliomyelitis in 1952, 
affecting some parts of the the right side of the body; and 
supracondylar fracture of the right femur requiring surgery 
in 1999, with a history of osteomyelitis after the right knee 
surgery, and degenerative joint disease of the right knee.  
The doctor commented that the fracture of the right femur was 
secondary to the in-service poliomyelitis; there was no 
involvement of the right hip found; and there was some right 
trapezius weakness, right adductor hallicus weakness of the 
right thumb, and weakness of the right quadriceps.

In a May 2001 decision, the RO continued the 20 percent 
rating for residuals of poliomyelitis affecting the right 
lower extremity, with fracture of the distal right femur and 
proximal tibia.  The veteran appealed for a higher rating for 
this condition.

II.  Analysis.

The veteran claims that there was CUE in May 1953 and 
December 1954 RO rating decisions which assigned a 50 percent 
rating for service-connected residuals of poliomyelitis.  He 
also claims an increase in a 20 percent rating for 
service-connected residuals of poliomyelitis affecting the 
right lower extremity, with fracture of the distal right 
femur and proximal tibia.

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of evidence needed to 
substantiate his claims.  Medical records have been obtained, 
and the veteran has been provided VA examinations.  The 
evidence compiled with respect to the veteran's claims does 
not point to the existence of any additional evidence that 
would be relevant.  The Board is satisfied that the facts 
relevant to the claims have been properly developed.  The 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (2001) 
(to be codified at 38 C.F.R. § 3.159).



A.  CUE In Prior Final Rating Decisions.

The veteran contends that May 1953 and December 1954 
decisions, in which the RO assigned a 50 percent rating for 
service-connected residuals of poliomyelitis, were based on 
CUE.  The Board notes that the 1953 and 1954 RO decisions 
were not appealed by the veteran, and thus they are final, 
unless the decisions are shown to be based on CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Legal authority 
provides that where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a)

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In the present case, the veteran has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in May 1953 and December 1954.  
Instead, the veteran contends that, at the time of the rating 
decisions in question, the RO failed to comply with certain 
requirements in the law regarding ordering VA examinations 
and accepting them for rating purposes and that the RO failed 
to consider certain rating criteria in evaluating the degree 
of disability.  In his March 2000 claim, he indicated that a 
combined evaluation of 70 percent should have been granted by 
assigning evaluations as follows:  mild paralysis of 
radicular group, right, 20 percent; long thoracic nerve, 
right, 20 percent; long thoracic nerve, left, 20 percent; and 
anterior crural nerve, right, 30 percent.  In his notice of 
disagreement, he alleged that the RO failed to order a 
complete general physical examination following the veteran's 
discharge from service, citing to "IB 11-56 (1.10)", and he 
indicated that it was error for the RO to accept VA 
examinations as adequate for rating purposes because the 
basis on which they were ordered was overly limited and 
because the examiner did not perform an exercise test which 
was required.  He stated that disability involving the 
pectoralis major muscle was ignored and that the RO failed to 
employ Diagnostic Code 8510 in this regard.  Thus, the 
veteran appears to allege that relevant provisions of law 
extant at the time of the rating decisions were incorrectly 
applied or not applied at all, although the only provisions 
cited by the veteran were "IB 11-56 (1.10)" and Diagnostic 
Code 8510.

The Board notes that, although the veteran referred to more 
than one VA examination in his notice of disagreement, the 
evidence in the claims file shows that the RO did not order 
any VA examination prior to rendering the May 1953 decision 
but rather relied on the service medical records in rating 
the disability.  The service department PEB concluded that 
the combined rating for poliomyelitis residuals, under the 
VA's combined ratings table, was 50 percent, and the RO 
evidently agreed with this determination when it rated the 
condition 50 percent disabling under Diagnostic Code 8011.  
This diagnostic code provided, and still does provide, that 
poliomyelitis is rated 100 percent when an active disease, 
and thereafter residuals are to be rated, with a minimum 10 
percent rating.

A VA examination was conducted in November 1954 and, after 
reviewing the findings on this examination report, the RO 
confirmed the 50 percent rating for poliomyelitis residuals.

The veteran alleges that the RO erred in not ordering a 
complete general physical examination following the veteran's 
discharge from service, citing to "IB 11-56 (1.10)".  He 
also indicates that it was error for the RO to accept the 
December 1954 VA examination as adequate for rating purposes 
when the examiner did not conduct an exercise test.  The 
Board notes that that "IB 11-56" refers to Information 
Bulletin 11-56 or the Physician's Guide for Disability 
Evaluation Examinations which was known in 1953 and 1954 as 
the Manual for Medical Examiners of the Veterans 
Administration (Manual).  This Manual was periodically 
revised over the years and the one in use in 1953 and 1954 
would have been the June 1951 edition which revised the 
January 1940 edition.  The manual did not use a numbering 
system for its sections that would have included a section 
"1.10" until 1976, however.  Therefore, the veteran was 
apparently not referring to provisions of the 1951 edition 
that were extant at the time of the 1953 and 1954 rating 
decisions.

Regardless, the Manual was simply a "guide" to VA 
physicians in conducting examinations and did not constitute 
any binding authority on the RO in adjudicating claims.  In 
1953 (and similarly today), VA regulations specifically 
provided the RO with the authority to determine whether a VA 
examination was necessary when a claim was submitted shortly 
after the veteran was discharged from service or whether 
service medical records provided sufficiently contemporaneous 
and adequate evidence on which to rate the disability.  VAR 
1076 (1952); 38 C.F.R. § 3.76 (1953) (Where claim is filed 
within six months from the date of discharge, it will be 
rated initially on the records of the service department 
unless it would appear that error might result from such 
rating.).  Thus, it was not error for the RO to have relied 
on the service medical records in rating the disability 
rather than having ordered a VA examination prior to 
rendering the May 1953 rating decision in this case, where 
the veteran was discharged from service in March 1953 and 
filed a claim one month later.  Because such action was not 
error at all, it cannot constitute CUE.  Cf. Fugo, 6 Vet. 
App. at 45 (noting that "simply to label garden-variety 
types of error as CUE" is not sufficient to raise viable CUE 
claim).

Similarly, because the Manual was a "guide" to VA 
physicians conducting VA examinations, it did not preclude 
physicians performing a specific examination from determining 
what tests, including an exercise test, should be conducted 
regardless of the guidelines of the Manual.  Moreover, even 
assuming that VA breached its duty to assist the veteran by 
not providing certain medical tests, failure in the duty to 
assist is not CUE.  Caffrey, 6 Vet. App. at 383-84; see also 
Hurd v. West, 13 Vet. App. 449, 453 (2000).  In addition, to 
the extent that the veteran alleges that, had an exercise 
test been conducted, such testing would have revealed 
additional disability, it cannot be stated undebatably what 
the outcome of such testing would have indicated because it 
was not performed.  When a CUE claim is based on an asserted 
failure to provide an examination, "[t]here is no way of 
knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome.'"  Hazan v. Gober, 10 
Vet. App. 511, 522-23 (1997) (quoting Russell, 3 Vet. App. at 
313).  Therefore, not providing an examination or not 
providing certain medical testing in the course of an 
examination cannot be CUE.

The veteran also alleges that the RO failed to consider the 
atrophy of the pectoris muscle shown on the November 1954 VA 
examination and failed to consider the rating criteria under 
Diagnostic Code 8510 in rating this disability.  However, it 
is not clear from the December 1954 rating decision whether 
the RO considered the disability under this criteria or not 
because prior to February 1, 1990, when section 5104(b) was 
added to Title 38 of the United States Code to require notice 
of a decision denying VA benefits to specify the evidence 
considered and the reasons for the disposition, RO rating 
decisions "routinely lacked such specificity."  Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996) (citations omitted); see 
also 38 U.S.C.A. § 5104(b).  The Board finds no CUE with 
respect to this allegation of the veteran.

The veteran contends that, under the criteria for evaluating 
the degree of disability resulting from impairment of the 
long thoracic nerve, the RO should have assigned a 20 percent 
evaluation on the left and a 20 percent evaluation on the 
right.  The criteria for rating complete and incomplete 
paralysis of the long thoracic nerve were provided in 1954, 
as they are today, under Diagnostic Code 8519.  This criteria 
showed that complete paralysis of the long thoracic nerve 
would result in an inability to raise the arm above shoulder 
level.  A 20 percent evaluation was provided for severe 
incomplete paralysis.  However, the November 1954 examiner 
specifically noted that, although the veteran had weakness of 
some of the shoulder girdle muscles during the acute stage of 
the illness, the involvement of these muscles had cleared up 
quite well and continued to be expressed only in fatigue and 
cramping on extended use.  Moreover, the examiner noted that 
there was no involvement of the residuals of the disease 
shown in the right upper arm, right forearm or any part of 
the left arm.  Given this evidence, there is nothing to 
suggest that, at the time of the 1954 RO decision, that all 
reasonable adjudicators would have viewed the veteran's left 
or right arm condition as severely incompletely paralyzed.

The veteran's contention that the RO in 1953 and 1954 should 
have evaluated the degree of disability in such a way that 
the combined rating was higher is a mere dispute with how the 
RO weighed the evidence at the time of the 1953 and 1954 
rating decisions and does not meet the standard of CUE.  
There is nothing in the evidence from the time of those 
rating decisions which would compel a conclusion, to which 
reasonable minds could not differ, that the veteran's 
poliomyelitis residuals were more than 50 percent disabling 
at the time of the 1953 and 1954 RO decisions.  The file 
shows that the RO properly considered the evidence when 
making its 1953 and 1954 decisions.  There was no undebatable 
error of law that would have manifestly changed the outcome, 
and the Board finds no CUE in the 1953 and 1954 RO decisions.

B.  Increased Rating.

The veteran contends that a rating higher than 20 percent 
should be assigned for his service-connected residuals of 
poliomyelitis affecting the right lower extremity, with 
fracture of distal right femur and proximal tibia.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

Anterior poliomyelitis is rated 100 percent as an active 
disease; thereafter residuals are to be rated, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8011.

The veteran's residuals of poliomyelitis affecting the right 
lower extremity, with fracture of the distal right femur and 
proximal tibia, have been rated by the RO as 20 percent 
disabling under 38 C.F.R. 4.71a, Code 8526-5255.  The RO has 
assigned a single disability rating for the condition, 
finding that separate ratings would violate the rule against 
pyramiding of ratings as set forth in 38 C.F.R. § 4.14.  The 
Board finds, however, that residuals of poliomyelitis 
affecting the right lower extremity (which have existed since 
service and primarily involve the quadriceps muscles), and 
the residuals of fracture of the distal right femur and 
proximal tibia (a distinct right knee disability arising from 
a recent falling injury, established as service-connected on 
a secondary basis), are sufficiently separate and distinct, 
both in anatomy and function affected, as to warrant separate 
ratings.  In this regard, while the quadriceps muscles affect 
knee motion, they also involve other functions apart from the 
knee, including functioning of the lower extremity as a 
whole.  The Board concludes that separate ratings for 
service-connected residuals of poliomyelitis affecting the 
right lower extremity, and for service-connected residuals of 
fracture of the distal right femur and proximal tibia, does 
not violate the rule against pyramiding ratings.  38 C.F.R. 
§ 4.14.  Accordingly, two separate ratings will be assigned 
for these two disabilities.

Service connected residuals of poliomyelitis affecting the 
right lower extremity may be rated under neurological 
Diagnostic Code 8526.  Under this code, complete paralysis of 
the anterior crural nerve (femoral), with paralysis of the 
quadriceps extensor muscles, warrants a 40 percent 
evaluation.  Incomplete paralysis warrants a 30 percent 
evaluation if severe, a 20 percent evaluation if moderate, 
and a 10 percent evaluation if mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  The last VA examination noted 
significant right quadriceps weakness, diminished sensation 
in the right lower extremity, and notable difficulty in 
performing repetitive straight leg raising on the right side.  
While the examination is not entirely clear, apparently such 
findings are related to poliomyelitis residuals.  With 
consideration of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that residuals of poliomyelitis 
affecting the right lower extremity produce impairment 
equivalent to severe incomplete paralysis, warranting a 30 
percent rating under Code 8526.  The Board notes that the 
service department PEB (relied on in the initial RO rating 
decision) also found that residuals of poliomyelitis 
affecting the right lower extremity were 30 percent 
disabling, although such rating was based on a muscle injury 
rating code.  In any event, the Board finds that residuals of 
poliomyelitis affecting the right lower extremity are now 30 
percent disabling, utilizing a neurological rating code.

Service-connected residuals of fracture of the distal right 
femur and proximal tibia involve the right knee.  The femur 
was broken just above the knee, the tibia was broken just 
below the knee, and surgery was required for the injury.  
While various methods may be used to rate the right knee 
condition (e.g., diagnostic codes for instability and 
limitation of motion), the Board will use the diagnostic 
codes for residuals of femur and tibia fractures, as they 
permit the highest possible rating under the facts presented.  
Impairment of the femur, with malunion, is rated 10 percent 
when there is slight knee or hip disability, 20 percent when 
such impairment is moderate, and 30 percent when such 
impairment is marked.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  Similarly, impairment of the tibia and fibula, with 
malunion, is rated 10 percent when there is slight knee or 
ankle disability, 20 percent when such impairment is 
moderate, and 30 percent when such impairment is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  The criteria for 
even higher ratings under these codes are inapplicable to the 
present case.  With regard to both Codes 5255 and 5262, the 
veteran's impairment involves the right knee, not other 
joints.  While he may not have actual malunion of the right 
distal femur and proximal tibia, he has the functional 
equivalent of malunion, and he still has surgical hardware in 
place from fractures of these bones.  At the last VA 
examination, the veteran had an antalgic gait due to favoring 
the right knee, motion of the knee was only possible from 10 
to 55 degrees, and the doctor indicated there would be 
additional functional impairment on use of the joint.  See 
38 C.F.R. § 4.40, 4.45.  With consideration of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that residuals of fracture of the distal right femur and 
proximal tibia are manifested by marked right knee 
disability, warranting a 30 percent rating under Codes 5255 
and 5262.


ORDER

There was no CUE in the May 1953 and December 1954 RO 
decisions which assigned a 50 percent rating for 
service-connected residuals of poliomyelitis, and the CUE 
claim is denied. 

A 30 percent rating is assigned for residuals of 
poliomyelitis affecting the right lower extremity, and a 
separate 30 percent rating is assigned for residuals of 
fracture of the distal right femur and proximal tibia.  To 
this extent, the increased rating claim is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

